PER CURIAM:
Una vez más suspendemos a un abogado del ejercicio de la abogacía y la notaría por desatender reiteradamente nuestras órdenes.
*568I
El Ledo. Luis A. Alvarado Hernández fue admitido al ejercicio de la abogacía el 16 de febrero de 2005 y a la práctica de la notaría el 31 de marzo de 2005.
El 24 de septiembre de 2015, el Director de la Oficina de Inspección de Notarías (ODIN) presentó un informe especial en el que nos informó que el licenciado Alvarado Hernández incumplió con la Ley Notarial y su Reglamento. En esencia, esos incumplimientos consisten en no presentar los índices de actividad notarial para múltiples meses ni los informes estadísticos de actividad notarial anual para cinco años. La ODIN también nos informó que el licenciado Alvarado Her-nández no tiene una fianza notarial vigente desde 2011.
Surge del expediente que la ODIN le notificó esas defi-ciencias al letrado mediante correo certificado con acuse de recibo a las direcciones que incluyó en el Registro Unico de Abogados y Abogadas (RUA). Un agente autorizado del li-cenciado Alvarado Hernández recibió esa comunicación. Además de notificarle esas faltas, la ODIN le concedió al letrado un término para que las subsanara. No obstante, el licenciado Alvarado Hernández no compareció dentro del término provisto. Por lo tanto, la ODIN le envió una se-gunda notificación a la dirección de su sede notarial y a otras dos direcciones que aparecían en el RUA. Una de esas notificaciones fue devuelta por el servicio postal. De-bido a que el licenciado Alvarado Hernández tampoco com-pareció, la ODIN refirió el asunto a nuestra consideración.
El 26 de octubre de 2015, tomamos conocimiento del informe de la ODIN y ordenamos la incautación preventiva e inmediata de la obra protocolar y el sello notarial del letrado. Además, le concedimos un término de diez días para que compareciera y mostrara causa por la cual no debía ser suspendido indefinidamente del ejercicio de la abogacía y la notaría. Esa Resolución se le notificó perso-nalmente al licenciado Alvarado Hernández. Expirado ese *569término, compareció la ODIN para informarnos que el le-trado incumplió con el término provisto por este Tribunal. Al día de hoy, el licenciado Alvarado Hernández todavía no ha comparecido ante nos en respuesta a nuestra orden.
II
El Código de Ética Profesional, 4 LPRA Ap. IX, establece las normas que deben seguir las personas que practican la abogacía y la notaría en Puerto Rico. In re Crespo Peña, 195 DPR 318 (2016). Estas reglas se establecieron para beneficio de la ciudadanía, la profesión legal y las instituciones de justicia. In re Rivera Navarro, 193 DPR 303 (2015).
En lo aquí pertinente, el Canon 9 del Código de Ética Profesional, supra, dispone que los letrados tienen el deber de “observar para con los tribunales una conducta que se caracterice por el mayor respeto”. Como corolario de esa obligación, se exige que los abogados cumplan pronta y diligentemente las órdenes de todos los tribunales. In re Nieves Nieves, 181 DPR 25, 34 (2011). Por esa razón, “asumir una actitud de menosprecio e indiferencia ante nuestras órdenes, denota falta de respeto hacia nuestra autoridad, por lo que viola dicho Canon”. In re Dávila Toro, 193 DPR 159, 163 (2015). Esa violación es completamente independiente de los méritos que pueda tener la queja o el señalamiento pre-sentado contra el abogado. In re Crespo Peña, supra.
Por eso, desatender nuestras órdenes acarrea sanciones disciplinarias, incluso la suspensión inmediata de la profesión. In re Cepero Rivera et al., 193 DPR Ap. (2015). Esto también aplica a cuando un abogado des-atiende los requerimientos que hace la ODIN. In re Pacheco Pacheco, 192 DPR 553 (2015). De esta forma, “ ‘[s]i luego de proveerle un término al abogado para que mues-tre causa por la cual no debe ser suspendido de la profe-*570sión, [e]ste incumple con nuestro mandato, procede que el abogado sea sancionado con la suspensión indefinida del ejercicio de la abogacía [...]’ ”. In re López González, 2015 TSPR 107, págs. 7-8, 193 DPR 1021 (2015), citando a In re Piñeiro Vega, 188 DPR 77, 20 (2013).
r—i hH h-1
En este caso, el licenciado Alvarado Hernández desatendió nuestra orden para que mostrara causa por la cual no debía ser suspendido de la abogacía y la notaría. Tan es así, que aun hoy no ha comparecido. Igualmente, ignoró las comunicaciones de la ODIN para que subsanara varias deficiencias en su obra notarial. Esa conducta, por sí sola, es contraria al Canon 9 al Código de Ética Profesional, supra.
Con su proceder, el letrado nos ha demostrado que no interesa practicar la abogacía y la notaría en Puerto Rico. Como ese es su designio, no tenemos objeción a separarlo indefinidamente de la profesión.
IV
Por los fundamentos expuestos, suspendemos inmediata e indefinidamente al Ledo. Luis A. Alvarado Hernández del ejercicio de la abogacía y la notaría. Si este interesara que consideremos una futura solicitud de reinstalación, deberá, primero, subsanar todas las deficiencias notificadas previa-mente por la ODIN. Luego de que nos acredite lo anterior, estaremos en posición de evaluar una solicitud a esos fines.

Por otro lado, le imponemos al señor Alvarado Hernán-dez el deber de notificar a todos sus clientes de su inhabili-dad para seguir representándolos y de informar inmedia-tamente de su suspensión a los foros judiciales y administrativos de Puerto Rico en los que tenga algún caso pendiente. Además, tiene la obligación de acreditar y certi-ficar ante este Tribunal el cumplimiento de todo lo anterior, 
*571
en el término de treinta días a partir de la notificación de esta opinión “per curiam” y Sentencia.


Se dictará Sentencia de conformidad.

El Juez Asociado Señor Rivera García no intervino.